Citation Nr: 0821732	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-14 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the discontinuance of special monthly 
compensation (SMC) based on loss of use of the right foot was 
proper.

2.  Entitlement to an increased rating for spinal stenosis 
with degenerative arthritis of the lumbar spine and 
radiculopathy, right lower extremity, status post fractured 
coccyx and surgical repair, currently evaluated as 60 percent 
disabling.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to February 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and March 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas.

In October 2006, the veteran made a request for special 
monthly compensation at the 38 U.S.C.A. § 1114(l) (West 2002) 
rate.  This matter is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
discussed the concept of the "staging" of ratings, finding 
that in increased rating cases, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, where, as 
here, the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The veteran has not been provided with all of the notice 
required by Vazquez-Flores.  Accordingly, on remand, this 
notice must be provided.  

The veteran was awarded SMC for loss of use of her right foot 
in October 2001, effective from September 1995.  The RO 
proposed to discontinue that SMC in August 2005, and 
discontinued it in March 2006, effective from June 1, 2006.  
The award of such SMC had been in effect for more than 5 
years at the time of its discontinuance.  The provisions of 
38 C.F.R. § 3.344 (2007) pertaining to stabilization of 
disability ratings were not considered, and should have been.  
On remand, these provisions must be considered.  

Regarding the SMC claim, the provisions of 38 C.F.R. § 4.63 
(2007) indicate that loss of use of a foot for SMC purposes 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee with 
the use of a suitable prosthetic appliance.  The 
determination is to be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion could be accomplished equally well by an 
amputation stump with prosthesis.  An examination should be 
conducted to obtain additional evidence on the matter of 
whether the veteran has loss of use of her right foot.

The veteran's spinal stenosis with radiculopathy disability 
is currently rated under Diagnostic Code 5243, which is for 
intervertebral disc syndrome.  The maximum rating under the 
Formula for Rating Intervertebral Disc syndrome Based on 
Incapacitating Episodes is 60 percent.  There cannot be a 
separate rating under another neurological Diagnostic Code 
when the Formula for Rating Intervertebral Disc Syndrome is 
used.  However, there can be a rating under the General 
Rating Formula for Diseases and Injuries of the Spine at the 
same time as separate ratings for any associated objective 
neurologic abnormalities, under an appropriate Diagnostic 
Code.  See General Rating Formula for Diseases and Injuries 
of the Spine, Note (1).  Additional development of evidence 
is required to determine whether such separate ratings are 
warranted.  Evidence of record shows lower extremity 
neurological symptoms.  The same VA examiner who examines the 
veteran for SMC purposes should report the veteran's 
thoracolumbar spine range of motion, indicate whether there 
is favorable or unfavorable ankylosis of the entire 
thoracolumbar spine, and describe in detail any and all 
associated bilateral lower extremity neurological clinical 
findings related to the veteran's service-connected spinal 
stenosis with radiculopathy.  

Regarding PTSD, a VA psychiatric examiner in April 2005 
indicated that he did not believe that it would be possible 
for the veteran to maintain gainful employment of any type 
given her significant PTSD symptoms.  His GAF for her was 38.  
The veteran was noted to be extremely anxious and fidgety at 
the time of a June 2005 VA examination.  She participated in 
VA Rational Emotive Therapy in 2006 and later on, in 2007, in 
group therapy.  Twice in February 2006, she was clean and 
neat in appearance, gave fairly good eye contact, and 
appeared alert and oriented.  She listened well, gave good 
feedback, shared information about herself, was pleasant and 
cooperative, seemed to relate well to others, and 
participated well.  In May, June, and August 2006, and in 
January, March, and April 2007, the situation was similar.  
She had GAF scores of 45 in September 2006 and April 2007 and 
a GAF of 46 in December 2006.  Records reflect coexisting 
diagnoses of major depression and personality disorder.  

The veteran should be examined to determine whether her 
service-connected PTSD, standing alone, produces total 
occupational and social impairment.  The examiner should 
explain why he does or does not agree with the April 2005 VA 
examiner's opinion that the veteran was probably unemployable 
due to PTSD at that time.  If the examiner concludes that the 
veteran was unemployable at the time of the April 2005 VA 
examination, but that she became employable later on, he or 
she should indicate the date the veteran became reemployable 
and provide an explanation for that opinion.

The veteran indicated in April 2006 that not all of her Hot 
Springs, Arkansas VA Medical Center medical records 
concerning her right foot were of record.  Additionally, she 
mentioned in September 2005 that she had been treated at the 
Little Rock VA by podiatry in September 2004, and earlier 
that year at the Fayetteville VA by podiatry.  Subsequent RO 
development did not obtain any Hot Springs VA medical records 
dated prior to April 2006, the September 2004 Little Rock 
podiatry treatment record, or the Fayetteville VA podiatry 
treatment record from earlier in 2004.  Attempts to obtain 
those records should be made.  In March 2007, the veteran 
stated that she had had a VA examination that month at the 
Little Rock VA Medical Center.  She did not indicate what it 
was for, and that report is not of record.  Attempts should 
be made to obtain that examination report.  Also, there 
appears to be ongoing treatment, so any recent VA treatment 
records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate her 
claim for an increased rating; (2) the 
information and evidence that VA will 
seek to obtain on her behalf; and (3) 
the information or evidence that she is 
expected to provide.  The notice must 
be in accordance with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2007), and 
should:

(a)  Advise the veteran that to 
substantiate her claim, she must 
provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of her right foot disorder, 
PTSD, and spinal stenosis with 
radiculopathy disorder and the effect 
that worsening has on her employment 
and daily life; 

(b)  Give her notice of the criteria 
listed in 38 C.F.R. § 4.63, the General 
Rating Formula for Diseases and 
Injuries of the Spine, including its 
Note 1, and the General Rating Formula 
for Mental Disorders.

(c)  Notify her that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, 
which typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent, based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and 

(d)  Provide examples of the types of 
medical and lay evidence that the 
veteran may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or 
exceptional circumstances relating to 
the disability.

2.  Make arrangements to obtain VA 
medical records of treatment the 
veteran received between 2005 and April 
2006 from the Hot Springs VA.  Obtain 
the September 2004 Little Rock VA 
podiatry treatment record and the VA 
podiatry treatment record from 
Fayetteville from earlier in 2004.  
Obtain the March 2007 VA examination 
report the veteran mentioned in March 
2007.  Obtain all of the veteran's VA 
treatment records for her lower 
extremity, spinal, and psychiatric 
disorders since April 2007.  

3.  Thereafter, schedule the veteran 
for a VA examination for her SMC and 
spinal stenosis with radiculopathy 
claims.  The claims folder, to include 
a copy of this Remand, must be made 
available to and reviewed by the 
examiner in conjunction with completion 
of the examination report.  Any 
indicated tests should be accomplished.  

The examiner should indicate whether no 
effective function remains in the 
veteran's right foot other than that 
which would be equally well served by 
an amputation stump at the site of 
election below the knee with the use of 
a suitable prosthetic appliance.  The 
determination is to be made on the 
basis of the actual remaining function 
of the foot, to include whether the 
acts of balance and propulsion could be 
accomplished equally well by an 
amputation stump with prosthesis.  

The examiner should identify and 
describe all residuals attributable to 
the spinal stenosis with radiculopathy.  
The examiner should also report the 
results of range of motion testing of 
the thoracolumbar spine in degrees.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.  The examiner should 
indicate whether there is ankylosis of 
the entire thoracolumbar spine and if so 
whether it is favorable or unfavorable.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.

The examiner should describe in detail 
any and all associated bilateral lower 
extremity neurological clinical findings 
related to the veteran's 
service-connected spinal stenosis with 
radiculopathy.  The examiner should also 
comment regarding any bowel or bladder 
impairment.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  The veteran should be scheduled for 
a VA psychiatric examination to 
determine the current severity of her 
PTSD.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the 
examiner in conjunction with completion 
of the examination report.

Following examination of the veteran, 
the examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the 
recent past that are attributable to 
her service-connected PTSD.  The 
examiner must conduct a detailed mental 
status examination.  The report should 
address whether there are symptoms such 
as gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; and memory loss for names of 
close relatives, own occupation, or own 
name.  The examiner must indicate 
whether there is total occupation and 
social impairment due to the veteran's 
service-connected  PTSD, standing 
alone.  The examiner should explain why 
he does or does not agree with the 
April 2005 VA examiner's opinion that 
the veteran was probably unemployable 
due to PTSD at that time.  If the 
examiner concludes that the veteran was 
unemployable at the time of the April 
2005 VA examination, but that she 
became reemployable later on, he or she 
should indicate the date the veteran 
became reemployable and provide an 
explanation for that opinion.

The examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the veteran's PTSD consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV) and explain the significance of the 
score.  A complete rationale for all 
opinions should be provided.  

5.  Thereafter, again consider the 
veteran's pending claims in light of any 
additional evidence added to the record.  
Consider 38 C.F.R. § 3.344 with respect 
to the issue of entitlement to SMC for 
loss of use of the veteran's right foot 
from June 1, 2006, to include whether the 
discontinuance of the rating was proper.  
The provisions of 38 C.F.R. § 3.344 
should be provided to the veteran in the 
SSOC.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



